Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 03/06/2020.
Claims 1-36 are currently pending.
Claims 1-3, 8-11, 16-19, 24-26 and 31-36 are rejected.
Claims 4-7, 12-15, 20-23 and 27-30 are objected to.
Claims 1, 9, 17, 24 and 31 are independent claims.

Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (WAJCERPA 1982); In re Vogel, 422 F.2d 438, 164 In re Thorington, 418 F.2d 528, 163 USPQ 644 (WAJCERPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,602,520. Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in claim 1 of the instant application recites limitations which reads on limitations of claim 1 of U.S. Patent No. 10,602,520.  

Claim 1 of current application
Claim 1 of US 10,602,520

A method for wireless communications by a user equipment (UE), comprising:
A method for wireless communications by a user equipment (UE), comprising:
Limitation 1
obtaining, from a base station (BS), a configuration comprising at least one first pattern of beams to monitor when performing a beam recovery procedure;
obtaining a configuration, from a downlink control information (DCI) in a first signal from a base station (BS), comprising at least one first pattern of beams to monitor when performing a beam recovery procedure;
Limitation 2

  sending a first acknowledgment of the DCI to the BS;
Limitation 3
communicating using beamforming, with the BS, via an active transmit and receive beam pair;
communicating using beamforming, with the BS, via an active transmit and receive beam pair;
Limitation 4
determining a beam failure of the active transmit and receive beam pair; and
 determining a beam failure of the active transmit and receive beam pair; and
Limitation 5
monitoring the beams according to the first pattern in response to the beam failure.  

monitoring the beams according to the first pattern in response to determining the beam failure.



 	Although the conflicting claims are not identical, they are not patentably distinct from each other. Claim 1 of instant application is broaden.  Therefore, claim 1 is rejected under obviousness double patenting. 

Claim Rejections - 35 USC § 103

9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3, 8-11, 16-19, 24-26 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki Harada et al. (US 2020/0099437 A1), hereinafter Harada, in view of Jian Zhang et al. (US 2019/0254078 A1), hereinafter Zhang.
For claim 1, Harada teaches a method for wireless communications by a user equipment (UE), comprising: 
obtaining, from a base station (BS), a configuration information to monitor when performing a beam recovery procedure (Harada, Fig. 2 step S101 and paragraph 65 teach FIG. 2 is a diagram to show an example of user terminal-initiated beam failure detection and/or beam recovery operations.  As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, PDCCH monitoring, PDSCH receipt and monitoring for detecting beam failures (BPL monitoring).); 
communicating using beamforming, with the BS, via an active transmit and receive beam pair (Harada, Fig. 2 step S101 and paragraph 65 teach FIG. 2 is a diagram to show an example of user terminal-initiated beam failure detection and/or beam recovery operations.  As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, PDCCH monitoring, PDSCH receipt and monitoring for detecting beam failures (BPL monitoring).); 
determining a beam failure of the active transmit and receive beam pair (Harada, Fig. 2 step S103 and paragraph 67 teach In step S103, the user terminal (UE) detects a beam failure based on the result of monitoring for beam failure detection (BPL monitoring).  To be more specific, the user terminal detects a beam failure based on the comparison result of the quality of a predetermined number BPLs of active beams with a certain threshold.); and 
monitoring the beams according to the first pattern in response to the beam failure (Harada, Fig. 2 and paragraph 65 teach As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, PDCCH monitoring, PDSCH receipt and monitoring for detecting beam failures (BPL monitoring). See also paragraphs 70-71 for BPL monitoring.).
	Zhang further teaches sending a configuration comprising at least one first pattern of beams (Zhang, Fig. 14 and paragraph 196 teach the RAN device sends downlink beam pattern (DL beam pattern) 
information to the terminal, so that the terminal monitors the PDCCH on a 
corresponding beam based on the downlink beam pattern information, and further 
demodulates the PDCCH.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Harada with a configuration comprising at least one first pattern of beams taught in Zhang. Because 
For claim 2, Harada and Zhang further teach the method of claim 1, further comprising sending a first acknowledgment of the configuration to the BS, wherein sending the first acknowledgment comprises transmitting an acknowledgment (ACK) of a second signal, different from the first signal, received from the BS via a beam in the first pattern of beams (Harada, Fig. 2 step S106 and paragraph 185 teach Note that existing UCI (for example, delivery acknowledgment information for the PDSCH (also referred to as "HARQ-ACK," "ACK/NACK," "A/N," etc. and/or CSI) may be transmitted by using the PUCCH, simultaneously with the beam recovery signal.  In this case, the beam recovery signal may be transmitted using a resource in the new PUCCH field, and the existing UCI may be transmitted in the existing PUCCH field.  Alternatively, when the existing UCI is transmitted using a resource in a new PUCCH field, an implicit indication to the effect that the existing UCI is a beam recovery signal may be provided.).
For claim 3, Harada and Zhang further teach the method of claim 1, further comprising sending a first acknowledgment of the configuration to the BS, wherein sending the first acknowledgment comprises transmitting a negative acknowledgment (NAK) of a second signal, different from the first signal, received from the BS via a beam in the first pattern of beams (Harada, Fig. 2 step S106 and paragraph 185 teach Note that existing UCI (for example, delivery acknowledgment information for the PDSCH (also referred to as "HARQ-ACK," "ACK/NACK," "A/N," etc. and/or CSI) may be transmitted by using the PUCCH, simultaneously with the beam recovery signal.  In this 
For claim 8, Harada and Zhang further teach the method of claim 1, further comprising transmitting a physical uplink control channel (PUCCH) to the BS via a transmit beam selected according to the first pattern of beams subsequent to determining the beam failure (Harada, Fig. 2 step S104 and paragraph 71 teach In step S104 of FIG. 2, the user terminal (UE) reports that a beam failure has been detected and/or transmits a UL signal for requesting beam recovery (also referred to as a "beam recovery signal"). See also paragraph 176.).
For claim 9, Harada teaches a method for wireless communications by a base station (BS), comprising:  
providing, to a user equipment (UE), a configuration information to monitor when performing a beam recovery procedure (Harada, Fig. 2 step S101 and paragraph 65 teach FIG. 2 is a diagram to show an example of user terminal-initiated beam failure detection and/or beam recovery operations.  As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, PDCCH ; 
communicating using beamforming, with the UE, via an active transmit and receive beam pair (Harada, Fig. 2 step S101 and paragraph 65 teach FIG. 2 is a diagram to show an example of user terminal-initiated beam failure detection and/or beam recovery operations.  As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, PDCCH monitoring, PDSCH receipt and monitoring for detecting beam failures (BPL monitoring).); 
determining a beam failure of the active transmit and receive beam pair (Harada, Fig. 2 step S103 and paragraph 67 teach In step S103, the user terminal (UE) detects a beam failure based on the result of monitoring for beam failure detection (BPL monitoring).  To be more specific, the user terminal detects a beam failure based on the comparison result of the quality of a predetermined number BPLs of active beams with a certain threshold.); and 
sending, to the UE and via a transmit beam in the first pattern of beams, an indication to monitor a second pattern of beams(Harada, Fig. 2 and paragraph 65 teach As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, PDCCH monitoring, PDSCH receipt and monitoring for .  
	Zhang further teaches sending a configuration comprising at least one first pattern of beams (Zhang, Fig. 14 and paragraph 196 teach the RAN device sends downlink beam pattern (DL beam pattern) 
information to the terminal, so that the terminal monitors the PDCCH on a 
corresponding beam based on the downlink beam pattern information, and further 
demodulates the PDCCH.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Harada with a configuration comprising at least one first pattern of beams taught in Zhang. Because both Harada and Zhang teach wireless communication establishment, Zhang explicitly teaches sending a configuration comprising at least one first pattern of beams.
For claim 10, Harada and Zhang further teach the method of claim 9, further comprising: receiving a first acknowledgment of the configuration from the UE; and transmitting a second signal, different from the first signal, via a beam in the first pattern of beams, wherein receiving the first acknowledgment comprises receiving an acknowledgment (ACK) of the second signal from the UE (Harada, Fig. 2 step S106 and paragraph 185 teach Note that existing UCI (for example, delivery acknowledgment information for the PDSCH (also referred to as "HARQ-ACK," "ACK/NACK," "A/N," etc. and/or CSI) may be transmitted by using the PUCCH, simultaneously with the beam recovery signal.  In this case, the beam recovery signal may be transmitted using a resource in the new PUCCH field, and the existing UCI may 
For claim 11, Harada and Zhang further teach the method of claim 9, further comprising: receiving a first acknowledgment of the configuration from the UE; transmitting a second signal, different from the first signal, via a beam in the first pattern of beams, wherein receiving the first acknowledgment comprises receiving a negative acknowledgment (NAK) of the second signal from the UE (Harada, Fig. 2 step S106 and paragraph 185 teach Note that existing UCI (for example, delivery acknowledgment information for the PDSCH (also referred to as "HARQ-ACK," "ACK/NACK," "A/N," etc. and/or CSI) may be transmitted by using the PUCCH, simultaneously with the beam recovery signal.  In this case, the beam recovery signal may be transmitted using a resource in the new PUCCH field, and the existing UCI may be transmitted in the existing PUCCH field. Alternatively, when the existing UCI is transmitted using a resource in a new PUCCH field, an implicit indication to the effect that the existing UCI is a beam recovery signal may be provided.).
For claim 16, Harada and Zhang further teach the method of claim 9, further comprising: receiving a physical uplink control channel (PUCCH) from the UE via a transmit beam selected according to the first pattern of beams subsequent to determining the beam failure (Harada, Fig. 2 step S104 and paragraph 71 teach In step S104 of FIG. 2, the user terminal (UE) reports that a beam failure has been detected and/or transmits a UL signal for requesting beam recovery (also referred to as a "beam recovery signal"). See also paragraph 176.).


For claim 17, Harada teaches an apparatus (Harada, Fig. 20) for wireless communications, comprising:
 a processor (Harada, Fig. 20 item 404)configured to: 
obtain, from a base station (BS), a configuration information to monitor when performing a beam recovery procedure (Harada, Fig. 2 step S101 and paragraph 65 teach FIG. 2 is a diagram to show an example of user terminal-initiated beam failure detection and/or beam recovery operations.  As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, PDCCH monitoring, PDSCH receipt and monitoring for detecting beam failures (BPL monitoring).); 
cause the apparatus to communicate using beamforming, with the BS, via an active transmit and receive beam pair (Harada, Fig. 2 step S101 and paragraph 65 teach FIG. 2 is a diagram to show an example of user terminal-initiated beam failure detection and/or beam recovery operations.  As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, PDCCH monitoring, PDSCH receipt and monitoring for detecting beam failures (BPL monitoring).); 
determine a beam failure of the active transmit and receive beam pair (Harada, Fig. 2 step S103 and paragraph 67 teach In step S103, the user terminal (UE) detects a beam failure based on the result of monitoring for beam failure detection (BPL monitoring).  To be more specific, the user terminal detects a beam failure based on the comparison result of the quality of a predetermined number BPLs of active beams with a certain threshold.); and 
cause the apparatus to monitor the beams according to the first pattern in response to the beam failure (Harada, Fig. 2 and paragraph 65 teach As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, PDCCH monitoring, PDSCH receipt and monitoring for detecting beam failures (BPL monitoring). See also paragraphs 70-71 for BPL monitoring.).
	Zhang further teaches sending a configuration comprising at least one first pattern of beams (Zhang, Fig. 14 and paragraph 196 teach the RAN device sends downlink beam pattern (DL beam pattern) 
information to the terminal, so that the terminal monitors the PDCCH on a 
corresponding beam based on the downlink beam pattern information, and further 
demodulates the PDCCH.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Harada with a configuration comprising at least one first pattern of beams taught in Zhang. Because 
For claim 18, Harada and Zhang further teach the apparatus of claim 17, wherein the processor is further configured to cause the apparatus to send a first acknowledgment of the configuration to the BS by causing the apparatus to transmit an acknowledgment (ACK) of a second signal, different from the first signal, received from the BS via a beam in the first pattern of beams (Harada, Fig. 2 step S106 and paragraph 185 teach Note that existing UCI (for example, delivery acknowledgment information for the PDSCH (also referred to as "HARQ-ACK," "ACK/NACK," "A/N," etc. and/or CSI) may be transmitted by using the PUCCH, simultaneously with the beam recovery signal.  In this case, the beam recovery signal may be transmitted using a resource in the new PUCCH field, and the existing UCI may be transmitted in the existing PUCCH field.  Alternatively, when the existing UCI is transmitted using a resource in a new PUCCH field, an implicit indication to the effect that the existing UCI is a beam recovery signal may be provided.).
For claim 19, Harada and Zhang further teach the apparatus of claim 17, wherein the processor is further configured to cause the apparatus to send a first acknowledgment of the configuration to the BS by causing the apparatus to transmit a negative acknowledgment (NAK) of a second signal, different from the first signal, received from the BS via a beam in the first pattern of beams (Harada, Fig. 2 step S106 and paragraph 185 teach Note that existing UCI (for example, delivery acknowledgment information for the PDSCH (also referred to as "HARQ-ACK," "ACK/NACK," "A/N," etc. and/or CSI) may be transmitted by using the PUCCH, 
For claim 24, Harada teaches an apparatus (Harada, Fig. 18) for wireless communications, comprising: 
a processor (Harada, Fig. 18 item 304)configured to: 
 	cause the apparatus to provide, to a user equipment (UE), a configuration information to monitor when performing a beam recovery procedure (Harada, Fig. 2 step S101 and paragraph 65 teach FIG. 2 is a diagram to show an example of user terminal-initiated beam failure detection and/or beam recovery operations.  As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, PDCCH monitoring, PDSCH receipt and monitoring for detecting beam failures (BPL monitoring).); 
cause the apparatus to communicate using beamforming, with the UE, via an active transmit and receive beam pair (Harada, Fig. 2 step S101 and paragraph 65 teach FIG. 2 is a diagram to show an example of user terminal-initiated beam failure detection and/or beam recovery operations.  As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least ; 
determine a beam failure of the active transmit and receive beam pair (Harada, Fig. 2 step S103 and paragraph 67 teach In step S103, the user terminal (UE) detects a beam failure based on the result of monitoring for beam failure detection (BPL monitoring).  To be more specific, the user terminal detects a beam failure based on the comparison result of the quality of a predetermined number BPLs of active beams with a certain threshold.); and 
cause the apparatus to send, to the UE and via a transmit beam in the first pattern of beams, an indication to monitor a second pattern of beams(Harada, Fig. 2 and paragraph 65 teach As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, PDCCH monitoring, PDSCH receipt and monitoring for detecting beam failures (BPL monitoring). See also paragraphs 70-71 for BPL monitoring.).  
	Zhang further teaches sending a configuration comprising at least one first pattern of beams (Zhang, Fig. 14 and paragraph 196 teach the RAN device sends downlink beam pattern (DL beam pattern) 
information to the terminal, so that the terminal monitors the PDCCH on a 
corresponding beam based on the downlink beam pattern information, and further 
demodulates the PDCCH.).

For claim 25, Harada and Zhang further teach the apparatus of claim 24, wherein the processor is further configured to: cause the apparatus to receive a first acknowledgment of the configuration from the UE; cause the apparatus to transmit a second signal, different from the first signal, via a beam in the first pattern of beams; and cause the apparatus to receive the first acknowledgment by causing the apparatus to receive an acknowledgment (ACK) of the second signal from the UE (Harada, Fig. 2 step S106 and paragraph 185 teach Note that existing UCI (for example, delivery acknowledgment information for the PDSCH (also referred to as "HARQ-ACK," "ACK/NACK," "A/N," etc. and/or CSI) may be transmitted by using the PUCCH, simultaneously with the beam recovery signal.  In this case, the beam recovery signal may be transmitted using a resource in the new PUCCH field, and the existing UCI may be transmitted in the existing PUCCH field.  Alternatively, when the existing UCI is transmitted using a resource in a new PUCCH field, an implicit indication to the effect that the existing UCI is a beam recovery signal may be provided.).
For claim 26, Harada and Zhang further teach the apparatus of claim 24, wherein the processor is further configured to: cause the apparatus to receive a first acknowledgment of the configuration from the UE; cause the apparatus to transmit a second signal, different from the first signal, via a beam in the first pattern of beams; and cause the apparatus to receive the first acknowledgment by causing the apparatus to receive a negative acknowledgment (NAK) of the second signal from the UE (Harada, Fig. 2 step S106 and paragraph 185 teach Note that existing UCI (for example, delivery acknowledgment information for the PDSCH (also referred to as "HARQ-ACK," "ACK/NACK," "A/N," etc. and/or CSI) may be transmitted by using the PUCCH, simultaneously with the beam recovery signal.  In this case, the beam recovery signal may be transmitted using a resource in the new PUCCH field, and the existing UCI may be transmitted in the existing PUCCH field. Alternatively, when the existing UCI is transmitted using a resource in a new PUCCH field, an implicit indication to the effect that the existing UCI is a beam recovery signal may be provided.).
For claim 31, Harada teaches a method for wireless communications by a user equipment (UE), comprising:
obtaining, from a base station (BS), a configuration information to monitor for a downlink control channel (Harada, Fig. 2 step S101 and paragraph 65 teach FIG. 2 is a diagram to show an example of user terminal-initiated beam failure detection and/or beam recovery operations.  As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, PDCCH monitoring, PDSCH receipt and monitoring for detecting beam failures (BPL monitoring).); and
determining at least one uplink control channel beam to use for transmission based, at least in part, on the at least one first pattern of beams to monitor for the downlink control channel (Harada, Fig. 2 step S101 and paragraph 65 teach FIG. 2 is a diagram to show an example of user terminal-initiated beam failure detection and/or beam recovery operations.  As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, PDCCH monitoring, PDSCH receipt and monitoring for detecting beam failures (BPL monitoring.) (Harada, Fig. 2 step S103 and paragraph 67 teach In step S103, the user terminal (UE) detects a beam failure based on the result of monitoring for beam failure detection (BPL monitoring).  To be more specific, the user terminal detects a beam failure based on the comparison result of the quality of a predetermined number BPLs of active beams with a certain threshold. Harada, Fig. 2 step S104 and paragraph 71 teach in step S104 of FIG. 2, the user terminal (UE) reports that a beam failure has been detected and/or transmits a UL signal for requesting beam recovery (also referred to as a "beam recovery signal"). See also paragraph 176.). 
	Zhang further teaches sending a configuration comprising at least one first pattern of beams (Zhang, Fig. 14 and paragraph 196 teach the RAN device sends downlink beam pattern (DL beam pattern) 
information to the terminal, so that the terminal monitors the PDCCH on a 
corresponding beam based on the downlink beam pattern information, and further 
demodulates the PDCCH.).

For claim 32, Harada and Zhang further teach the method of claim 31, wherein: the downlink control channel comprises a physical downlink control channel (PDCCH) (Harada, Fig. 2 step S101 and paragraph 65 teach FIG. 2 is a diagram to show an example of user terminal-initiated beam failure detection and/or beam recovery operations.  As shown in FIG. 2, in step S101, a radio base station (TRP) transmits configuration information for beam measurements.  This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement, PDCCH monitoring, PDSCH receipt and monitoring for detecting beam failures (BPL monitoring.) (Harada, Fig. 2 step S103 and paragraph 67 teach In step S103, the user terminal (UE) detects a beam failure based on the result of monitoring for beam failure detection (BPL monitoring).  To be more specific, the user terminal detects a beam failure based on the comparison result of the quality of a predetermined number BPLs of active beams with a certain threshold.; and the uplink control channel comprises a physical uplink control channel (PUCCH) (Harada, Fig. 2 step S106 and paragraph 185 teach Note that existing UCI (for example, delivery acknowledgment information for the PDSCH (also referred to as "HARQ-ACK," "ACK/NACK," "A/N," etc. and/or CSI) may be transmitted by using the PUCCH, simultaneously with the beam recovery signal.  In this case, the beam recovery signal 
For claim 33, Harada and Zhang further teach the method of claim 31, further comprising transmitting an uplink control channel using the determined at least one uplink control channel beam (Harada, Fig. 2 step S106 and paragraph 185 teach Note that existing UCI (for example, delivery acknowledgment information for the PDSCH (also referred to as "HARQ-ACK," "ACK/NACK," "A/N," etc. and/or CSI) may be transmitted by using the PUCCH, simultaneously with the beam recovery signal.  In this case, the beam recovery signal may be transmitted using a resource in the new PUCCH field, and the existing UCI may be transmitted in the existing PUCCH field.  Alternatively, when the existing UCI is transmitted using a resource in a new PUCCH field, an implicit indication to the effect that the existing UCI is a beam recovery signal may be provided. See also paragraph 176.).
For claim 34, Harada and Zhang further teach the method of claim 31, further comprising receiving signaling indicating the at least one uplink control channel beam (Harada, Fig. 2 step S106 and paragraph 185 teach Note that existing UCI (for example, delivery acknowledgment information for the PDSCH (also referred to as "HARQ-ACK," "ACK/NACK," "A/N," etc. and/or CSI) may be transmitted by using the PUCCH, simultaneously with the beam recovery signal.  In this case, the beam recovery signal may be transmitted using a resource in the new PUCCH field, and the existing UCI may be transmitted in the existing PUCCH field.  Alternatively, when the existing 
For claim 35, Harada and Zhang further teach the method of claim 34, wherein the signaling is received in downlink control information (DCI) (Harada, Fig. 2 and paragraph 176 teaches a PUSCH that is scheduled by DCI (UL grant) from the radio base station in response to an SR).
For claim 36, Harada and Zhang further teach the method of claim 31, wherein determining the uplink control channel beam comprises deriving the at least one uplink control channel beam from one or more downlink control channel beams indicated in the at least one first pattern of beams (Harada, Fig. 2 step S106 and paragraph 185 teach Note that existing UCI (for example, delivery acknowledgment information for the PDSCH (also referred to as "HARQ-ACK," "ACK/NACK," "A/N," etc. and/or CSI) may be transmitted by using the PUCCH, simultaneously with the beam recovery signal.  In this case, the beam recovery signal may be transmitted using a resource in the new PUCCH field, and the existing UCI may be transmitted in the existing PUCCH field.  Alternatively, when the existing UCI is transmitted using a resource in a new PUCCH field, an implicit indication to the effect that the existing UCI is a beam recovery signal may be provided. Harada, Fig. 2 and paragraph 176 teaches a PUSCH that is scheduled by DCI (UL grant) from the radio base station in response to an SR.).



Allowable Subject Matter
12. 	Claims 4-7, 12-15, 20-23 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILL W LIN/Primary Examiner, Art Unit 2412